Citation Nr: 0608394	
Decision Date: 03/23/06    Archive Date: 04/04/06

DOCKET NO.  04-30 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for hepatitis C.

2.  Entitlement to service connection for residuals of 
chemical burns of the hands and feet.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously-denied claim of 
entitlement to service connection for miliaria rubea (prickly 
heat).


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America



WITNESS AT HEARINGS ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran served on active duty from September 1961 to 
August 1965.

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from a May 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington, which, inter alia, denied service connection for 
hepatitis C and residuals of chemical burns of the hands and 
feet and further determined that new and material evidence 
had not been received to reopen a claim of service connection 
for miliaria rubea.

In October 2004, the veteran testified before a Hearing 
Officer at the RO.  In November 2005, the veteran testified 
at a hearing which was chaired by the undersigned Veterans 
Law Judge (VLJ) at the RO.  Transcripts of both hearings have 
been prepared and are associated with the veteran's VA claims 
folder.  

Issues not on appeal
The issues on appeal originally included entitlement to 
service connection for malaria.  During his November 2005 
hearing, however, the veteran indicated that he wished to 
withdraw his appeal of this issue.  See the November 17, 2003 
hearing transcript at page 3.  (Apparently, the veteran's 
claim of service connection for miliaria had been mistaken 
for a claim of service connection for malaria).  Accordingly, 
the Board finds that such issue is no longer within its 
jurisdiction.  See Hamilton v. Brown, 4 Vet. App. 528 (1993) 
(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) [holding that 
the Board is without the authority to proceed on an issue if 
the veteran indicates that consideration of that issue should 
cease]; see also 38 C.F.R. § 20.204 (2005).

In May 2005, the veteran submitted a claim of entitlement to 
service connection for residuals of meningitis, manifested by 
episodes of fever, sweating, and delirium.  He also requested 
reopening of a previously denied claim of entitlement to 
service connection for prostate cancer.  Inasmuch as these 
matters are not inextricably intertwined with the issues now 
before the Board on appeal, they are referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  The probative evidence of record indicates that the 
veteran's current Hepatitis C was incurred in service.  

2.  Although the veteran's service medical record confirm 
that he was treated for first degree chemical burns to the 
hands and feet, the record contains no competent medical 
evidence of any current disability due to the in-service 
chemical burns.

3.  In a September 1969 rating decision, the RO denied 
service connection for miliaria rubea on the basis that the 
record contained no evidence of a current disability.  A 
timely appeal was not perfected.

4.  The evidence added to the record since the final 
September 1969 rating is either duplicative or cumulative and 
does not bear directly and substantially upon the specific 
matter under consideration, and by itself or in connection 
with evidence previously assembled is not so significant that 
it must be considered in order to fairly decide the merits of 
the claim of service connection for miliaria rubea.  




CONCLUSIONS OF LAW

1.  Hepatitis C was incurred during active service.  38 
U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2005).

2.  Residuals of chemical burns to the hands and feet were 
not incurred during active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002); 38 C.F.R. § 3.303 (2005).

3.  The September 1969 rating decision denying service 
connection for miliaria rubea is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  

4.  New and material has not been received to reopen the 
claim of service connection for miliaria rubea.  38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (the VCAA) 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  

Standard of review

The Board notes that with respect to the third issue on 
appeal, involving the matter of reopening a finally denied 
claim, the VCAA is not fully applicable.  In particular, the 
standard of review is different.  This will be discussed 
below in connection with that issue.  With respect to the 
first two issues on appeal, the standard of review is as 
follows.

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2005).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the  
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
[a letter from VA to an appellant describing evidence 
potentially helpful to the appellant but not mentioning who 
is responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2005).  Second, the RO must inform the claimant 
of the information and evidence the VA will seek to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Third, VA must inform the claimant of the 
information and evidence the claimant is expected to provide.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  Finally, VA must request that the claimant provide 
any evidence in his possession that pertains to the claim.  
See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 3.159(b)(1) 
(2005).  

A review of the record indicates that in October 2002, 
January 2003, and September 2005, the RO provided the veteran 
with letters specifically intended to address the 
requirements of the VCAA with reference to his claims.  These 
letters notified the veteran of the information and evidence 
needed to substantiate and complete his claims.  For example, 
he was advised that the claims would require evidence of a 
current disability, in-service incurrence or aggravation of a 
disease or injury, and evidence that such disability was 
associated with his active service.  He was also informed of 
the need to submit new and material evidence with respect to 
his previously-denied claim.  See the October 18, 2002 VCAA 
letter, page 2. 

The veteran was also advised what part of the evidence he was 
to provide and what part VA would attempt to obtain for him.  
For example, the veteran was advised to identify all post-
service treatment for his claimed disabilities, while VA 
would obtain evidence kept by VA or other federal agency.  
The veteran was specifically advised that it was his 
"responsibility to make sure that we receive all requested 
records that aren't in the possession of a Federal department 
or agency."  See the May 24, 2004 VCAA letter, page 3 
[emphasis as in original.]   

Finally, the veteran was informed of the fourth, "give us 
everything you've got", element in the SOC.  See the July 
2004 SOC, page 3.   

Also pertinent to the notification issue is the recent 
decision of the Court in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006).  In Dingess, the Court 
observed that a claim of entitlement to service connection 
consists of five elements:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and (5) 
effective date.  Because a service connection claim is 
comprised of five elements, the Court further held that the 
notice requirements of section 5103(a) apply generally to all 
five elements of that claim.  Therefore, upon receipt of an 
application for a service connection claim, section 5103(a) 
and section 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating or 
is necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  

In this case, element (1) is not at issue.  As discussed 
above, the veteran has received appropriate VCAA notice as to 
elements (2) and (3).  With respect to elements (4) and (5), 
degree of disability and effective date, the RO denied the 
veteran's service connection claims; these element were moot.  
Moreover, as set forth below, the Board has denied service 
connection for residuals of chemical burns and has determined 
that new and material evidence has not been submitted to 
reopen the claim of service connection for miliaria rubea.  
The Board finds that the lack of complete Dingess 
notification is as to those two issues constitutes 
nonprejudicial error, as there is no disability rating or 
effective date to be assigned.  
 there can be no possibility of prejudice to the veteran in 
failing to notify him of elements (4) and (5).  

With respect to the claim of service connection for Hepatitis 
C, in light of the Board's favorable decision below, it is 
clear that the veteran has not been prejudiced by the lack of 
a complete Dingess notification to this point.  In 
effectuating the Board's decision, the RO will undoubtedly 
address the notification defect with respect to the rating 
and effective date elements discussed above prior to 
adjudicating those elements.  

For the foregoing reasons, the Board finds that VA has no 
further duty to notify the veteran of the evidence needed to 
substantiate his claim, or to assist him in obtaining that 
evidence, in that no reasonable possibility exists that any 
further assistance would aid the veteran in substantiating 
the claim.  See Wensch v. Principi, 15 Vet. App. 362, 368 
(2001).  Neither the veteran nor his representative has 
argued otherwise.  Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).  

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  VA has obtained, and associated with the 
veteran's claims file, his service medical records and 
reports of post-service treatment.  He was examined by VA in 
March 2003, the report of which is associated with his claims 
file.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claim.  See 38 C.F.R. 
§ 3.103 (2005).  He requested, and was accorded, a personal 
hearing at the RO, and a Travel Board hearing before the 
undersigned VLJ.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim on appeal has been consistent with the provisions of 
the VCAA, without any error that would affect the essential 
fairness of this adjudication. 

Accordingly, the Board will proceed to a decision on the 
merits.

1.  Entitlement to service connection for hepatitis C.

The veteran is seeking entitlement to service connection for 
Hepatitis C.  
In essence, he contends that this disability was incurred in 
service, possibly in the course of getting a tattoo or a 
vaccination with an air gun.  The veteran denies any post-
service risk factors, such as a blood transfusion, tattoos, 
hemodialysis, or the use of intravenous drugs.  

Relevant law and regulations
Service connection - in general

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 
38 C.F.R. § 3.303 (2005).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
2002); 38 C.F.R. § 3.303(d) (2005).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Analysis

As noted, in order to establish service connection, there 
must be (1) medical evidence of a current disability; (2) 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the in-service 
disease or injury and the current disability.  See Hickson, 
supra.

With respect to Hickson element (1), current disability, 
there are a number of competent diagnoses of Hepatitis C of 
record.  Hickson element (1) is accordingly satisfied.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the Board will separately 
address in-service disease and injury.

As for in-service disease, the medical evidence does not 
document Hepatitis C, or for that matter any form of 
hepatitis, in service or for approximately three decades 
after service.  The service medical records contain no 
notation or diagnosis of hepatitis during service, including 
on separation examination in August 1965.  Thus, the Board 
finds that the portion of Hickson element (2) dealing with
in-service incurrence or aggravation of a disease has not 
been met.  

Turning to in-service injury, the veteran argues that his 
current Hepatitis C was incurred in service, possibly in the 
course of getting a tattoo or a vaccination with an air gun.  
It has also been suggested that Hepatitis C could have been 
incurred during various medical procedures, such as 
dermabrasion.  

According to the veteran's September 1961 enlistment medical 
examination report, as well as an application for enlistment 
contained in the veteran's service personnel file, the 
veteran had a tattoo, apparently of a heart, on his left 
upper arm at the time of his service entrance.  At his August 
1965 service separation examination, it was noted that the 
veteran had acquired several additional tattoos during 
service, including a peacock on the left upper arm, a flower 
and cross on the right lower arm, and cherries on the left 
lower leg.  

Service medical records also reflect that the veteran 
received numerous immunizations during the course of his 
active service, although the method of delivery is not noted.  
The service medical records also show that he received 
intravenous fluids and a spinal puncture during a period of 
hospitalization in August 1964, and underwent a dermabrasion 
procedure in October 1963.  

While the veteran's service medical records do document 
several incidents of potential risk factors in service, such 
as routine vaccinations and obtaining tattoos, these 
incidents, in and of themselves, do not necessarily 
constitute an "injury" in the absence of competent medical 
evidence that such incidents resulted in infection with the 
hepatitis virus.  [That is, a tattoo itself cannot be 
considered to be an "injury"; a tattoo with an infected 
needle can.]  As discussed in more detail below, however, 
such evidence has been presented.  Thus, the Board finds that 
Hickson element (2), in-service injury, has been met.  

With respect to the Hickson element (3), medical nexus, the 
record contains an October 2002 letter from the veteran's 
private physician indicating that the veteran currently had 
Hepatitis C which "on a more probable than not basis [is] 
service connected."  

Also of record is a March 2003 VA medical examination report.  
This record indicates that at the time of the examination, 
the veteran reported that he had been diagnosed as having 
hepatitis C in 1995.  He indicated that during his active 
service, he received immunizations by air gun, that there was 
a lot of sloppiness with the technique, and he observed a lot 
of blood between individuals being vaccinated.  The examiner 
also noted that the veteran had undergone dermabrasion during 
service for treatment of acne scarring.  The veteran reported 
that he bled during this procedure and required bandages.  
With respect to post-service risk factors, he denied the use 
of intravenous drugs, other street drugs, or unsafe sexual 
activity.  The veteran also noted that his private physician 
had advised him that his Hepatitis C was likely due to the 
use of air guns in administering vaccinations.  After 
examining the veteran, the VA physician diagnosed "SC 
Hepatitis C with liver enlargement due to air injection 
syringe contamination in receiving vaccines in the service".  

The Board observes that there is no other medical opinion of 
record which contradicts the medical opinions discussed 
immediately above or otherwise provides an opinion as to the 
etiology of the veteran's current Hepatitis C.  

As noted above, under the benefit-of-the-doubt rule, for the 
veteran to prevail, there need not be a preponderance of the 
evidence in his favor, but only an approximate balance of the 
positive and negative evidence.  In other words, the 
preponderance of the evidence must be against the claim for 
the benefit to be denied.  Gilbert, 1 Vet. App. at 54.  Given 
the evidence set forth above, such a conclusion cannot be 
made in this case.  Thus, service connection for Hepatitis C 
is warranted.

2.  Entitlement to service connection for residuals of 
chemical burns of the hands and feet.

The veteran also seeks service connection for residuals of 
chemical burns of the hands and feet.  

Relevant law and regulations

The relevant law and regulations pertaining to service 
connection have been set forth above and need not be repeated 
here.  

Analysis

The veteran seeks service connection for residuals of 
chemical burns in service.

With respect to Hickson element (1), current disability, the 
Board finds that there is no competent medical evidence of a 
current disability as a residual of in-service chemical burns 
of the hands and feet, nor is there is any current evidence 
of impairment that is considered to be a symptom of the in-
service chemical burns of the hands and feet.  

In that regard, the record shows that although the veteran 
was exposed to harsh chemicals in September 1963, he was 
treated with no residuals.  At his August 1965 service 
separation medical examination, the veteran's extremities 
were normal, including his feet.  No scars of the hands or 
feet were observed.   

Crucially, the veteran was afforded a VA medical examination 
in March 2003, at which he reported that in 1963, he was 
using full strength detergent to wash an aircraft and it 
spilled on his hands and feet.  He indicated that he was 
hosed down at the dispensary, but nonetheless developed 
burns, with abscesses, and pustules.  He indicated that his 
condition healed in about three weeks.  Examination revealed 
no pertinent abnormalities.  The diagnoses included detergent 
burns of the hands and feet, now healed.  

There is no other medical evidence of record of a current 
disability due to the in-service chemical burns.  See Forshey 
v. West, 12 Vet. App. 71, 74 (1998), aff'd sub nom.  Forshey 
v. Principi, 284 F.3d 1335, 1358 (Fed. Cir. 2002) [the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact, i.e., the 
lack of evidence is itself evidence].  The veteran has been 
accorded ample opportunity to present evidence of a current 
disability; he has failed to do so.  See 38 U.S.C.A. 
§ 5107(a) (West 2002) [it is a claimant's responsibility to 
support a claim for VA benefits].  

The Board has considered the veteran's contentions regarding 
the current residuals of his in-service chemical burns.  They 
have been contradictory.  For example, in his February 2004 
notice of disagreement, the veteran indicated that he had 
"reoccuring festering" as a result of his chemical burns in 
service.  At his November 2004 hearing, the veteran 
acknowledged that he had no current disability due to his 
chemical burns.  See Transcript at page 9.  At his November 
2005 Board hearing, the veteran claimed that he had "minor 
scars" on his hands and feet as well as sensitivity to harsh 
household cleaners.  See the hearing transcript at page 15.  

Credibility questions notwithstanding, the Board assigns the 
veteran's assertions no probative weight as there is no 
indication of record to indicate that he has any specialized 
education, training, or experience on which to base his 
medical conclusions.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  In other words, to the extent that the veteran 
is himself asserting that he in fact does have a current 
disability due to the in-service chemical burns, it is now 
well established that laypersons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis of a disability or etiology.  Any 
such statements offered in support of the veteran's claim do 
not constitute competent medical evidence and cannot be 
accepted by the Board.  See also Cromley v. Brown, 7 Vet. 
App. 376, 379 (1995).

The law is clear that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998); Degmetich v. 
Brown, 104 F.3d 1328 (Fed. Cir. 1997).  In the absence of 
evidence of a current disability, Hickson element (1) is not 
met and service connection may not be granted on this basis 
alone.

The lack of a current disability is dispositive of this 
appeal.  However, for the sake of completeness, the Board 
will briefly address the remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the veteran's service 
medical records show that in September 1963, he was treated 
for first degree chemical burns on the hands and feet.  The 
veteran reported that he had been washing an aircraft with 
solvent.  The veteran's skin was irrigated and air exposure 
was recommended.  The remaining service medical records are 
negative for complaints or findings of chemical burn 
residuals.  Based on the foregoing September 1963 service 
medical records, the Board finds that Hickson element (2) is 
arguably satisfied.

With respect to Hickson element (3), in the absence of a 
diagnosis of current disability from the in-service chemical 
burns, there cannot be a medical nexus, and there is none of 
record with regard to this claim.

In summary, for reasons and bases expressed above, the Board 
concludes that service connection may not be granted for 
residuals of chemical burns of the hands and feet.  A 
preponderance of the evidence is against this claim, and the 
benefit sought on appeal as to that claim is accordingly 
denied.

3.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for miliaria rubea (prickly 
heat).

Relevant law and regulations

Service connection - in general

The relevant law and regulations pertaining to service 
connection have been set forth above and will not be repeated 
here.  

Finality/new and material evidence

In general, decisions of the RO that are not appealed in the 
prescribed time period are final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005).  Pursuant to 38 
U.S.C.A. § 5108, a finally disallowed claim may be reopened 
when new and material evidence is presented or secured with 
respect to that claim.

For claims such as this one, filed on or after effective 
August 29, 2001, new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156 (2005).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed unless the evidence is 
inherently incredible or consists of statements which are 
beyond the competence of the person(s) making them.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

The "old" evidence

The veteran's service medical records show that in August 
1963, he was hospitalized with a generalized, papulovesicular 
eruption on the trunk, arms, legs, and feet.  The eruption 
was described as extremely pruritic.  At the onset, the 
examining dermatologists felt that the veteran's symptoms 
could represent dermatitis herpetiformis or a rather severe 
attack of miliaria.  A biopsy, however, revealed only a 
nonspecific round cell infiltrate.  The veteran's lesions 
resolved within three to four days of admission with only 
topical treatment.  The veteran's symptoms were felt to 
represent a rather severe attack of miliaria rubea.  The 
remaining service medical records are negative for complaints 
or findings of miliaria rubea.  Similarly, at the veteran's 
August 1965 service separation, no complaints or findings 
referable to miliaria rubea were noted.  

In a September 1969 rating decision, the RO denied service 
connection for miliaria rubea, finding that the record 
contained no evidence that the veteran currently had miliaria 
rubea or any residual thereof.  The veteran was notified of 
this decision in a September 1969 letter, but he did not 
appeal.  He does not contend otherwise.  Thus, the decision 
is final.  See 38 U.S.C. § 4005(c) (1964); 38 C.F.R. §§ 
3.104, 19.118, 19.153 (1969) [now 38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. §§ 3.104, 20.1103 (2005)].

The "new" evidence

The additional evidence which has been submitted by the 
veteran or otherwise associated with the claims folder since 
the September 1969 rating decision includes copies of the 
veteran's service medical records, post-service private and 
VA medical records, and written statements from the veteran 
and his girlfriend, as well the veteran's testimony at two 
personal hearings.  

Analysis

The Board has carefully reviewed the evidence of record, with 
particular attention to the additional evidence received 
since the September 1969 rating decision, but finds that the 
additionally received evidence is not sufficient to reopen 
the claim of service connection for miliaria rubea.

With respect to the copies of the veteran's service medical 
records, the Board notes that such records are duplicative of 
the evidence before the RO at the time of the September 1969 
rating decision.  Such evidence is therefore not "new" for 
purposes of reopening.    

With respect to the post-service VA and private medical 
records, including the March 2003 VA medical examination 
report, the Board notes that it is entirely negative for any 
complaints or findings of miliaria rubea.  Therefore, the 
additional medical evidence neither relates to an 
unestablished fact necessary to substantiate the claim, nor 
raises a reasonable possibility of substantiating the 
veteran's claim, in that the record still lacks any evidence 
of a current disability due to the in-service episode of 
miliaria rubea.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  

With respect to the statements and testimony of the veteran 
and his girlfriend to the effect that the veteran now 
experiences fevers, sweating, and attacks of delirium 
possibly as a result of his in-service miliaria rubea, such 
is essentially duplicative of contentions made in 1969.  As 
such this is not new and material evidence.  See Reid v. 
Derwinski, 2 Vet. App. 312, 315 (1992).  Further, such lay 
statements as to medical matters are not competent and cannot 
be considered new and material.  That is, because the record 
does not establish that either possesses a recognized degree 
of medical knowledge, they lack the competency to provide 
evidence that requires specialized knowledge, skill, 
experience, training or education.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also 38 C.F.R. § 3.159 
(a)(1) (2005) [competent medical evidence means evidence 
provided by a person who is qualified through education, 
training, or experience to offer medical diagnoses, 
statements, or opinions].  

Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
held that lay persons are not competent to offer medical 
opinions or diagnoses and that such evidence does not provide 
a basis on which to reopen a claim of service connection.  In 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court 
noted "[l]ay assertions of medical causation . . . cannot 
suffice to reopen a claim under 38 U.S.C.A. 5108."

In short, the additionally submitted evidence does not 
include competent and probative evidence as to the crucial 
elements which were lacking in 1969, current disability and 
medical nexus.  See Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000), [a veteran seeking disability benefits must 
establish a connection between the veteran's service and the 
claimed disability].  The veteran's attempt to reopen 
accordingly fails.

In summary, for the reasons and bases expressed above, the 
Board concludes that new and material evidence has not been 
received. The claim is not reopened, and the benefits sought 
on appeal remain denied.


ORDER

Entitlement to service connection for hepatitis C is granted.

Entitlement to service connection for residuals of chemical 
burns of the hands and feet is denied.

New and material evidence having not been received, the 
application to reopen the claim of entitlement to service 
connection for miliaria rubea (prickly heat) is denied.


______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


